UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7083


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ERIC COSTINO SHARPE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:04-cr-00190-BO-1)


Submitted:    October 30, 2009              Decided:   November 5, 2009


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Costino Sharpe, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eric Costino Sharpe appeals the district court’s order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).           We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by   the    district     court.    See       United    States      v.   Sharpe,   No.

5:04-cr-00190-BO-1        (E.D.N.C.      filed        June   2,     2009;    entered

June 3, 2009).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     the   court   and   argument      would     not   aid    the   decisional

process.

                                                                            AFFIRMED




                                         2